DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
Status of Claims
Claims 1-3, 5-16, and 21 are pending.  Claims 1-3, 5-16, and 21 are currently under consideration for patentability under 37 CFR 1.104.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farritor et al. US2008/0004634.
For claim 1, Farritor discloses a micro robotic imaging device (mobile robotic device 10; fig 1; [0108]), comprising: 
a housing (fig 2, 3A) defining a longitudinal axis; 
a camera (16; fig 1) coupled to the housing.
Farritor, in the above embodiment of fig 1, does not disclose: 
legs coupled to the housing, the legs movable relative to one another to move the camera within a patient's body for capturing imagery of the patient's body, wherein each leg is polyaxially pivotable relative to the housing such that each leg pivots through multiple planes, the planes being transverse to one another.  Farritor teaches in an alternative embodiment including walking components [0127] implemented with manipulator arms 80; fig 5, 6; [0154-0157] describes the appendage with multiple joints flexing in multiple transverse planes, including a shoulder joint [0008].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure legs coupled to the housing, e.g. as claimed, because Farritor allows for “embodiments disclosed herein are capable of modifications in various obvious aspects, all without departing from the spirit and scope of the various inventions” [0013, 0115-0116].
a camera (16; fig 1) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing”.  Farritor at [0150] describes a camera can be moved with respect to the robotic device, and [0152] describes the camera can be disposed anywhere on the robotic device, e.g. on the end of the articulating manipulator arm 80 with a shoulder joint as disclosed above which allows for pivoting of the camera in the claimed directions).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure a camera (16; fig 1) coupled to the housing, e.g. as claimed, because Farritor allows for “embodiments disclosed herein are 
For claim 2, in the above embodiment, Farritor does not disclose the micro robotic imaging device of claim 1, wherein the legs, the camera, or combinations thereof are in wireless communication with a remote console.  Farritor teaches in an alternative embodiment at [0167], a wireless capability with an external control component [0193-0195]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure a camera (16; fig 1) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing” because Farritor allows for “embodiments disclosed herein are capable of modifications in various obvious aspects, all without departing from the spirit and scope of the various inventions” [0013].
For claim 3, Farritor modified as in claim 2, discloses the micro robotic imaging device of claim 2, wherein the remote console is configured to operate the legs, the camera, or combinations thereof ([0167] describes a wireless capability with an external control component [0193-0195]).
For claim 5, Farritor discloses the micro robotic imaging device of claim 1, wherein the legs are movable relative to the housing between a retracted position and an extended position (fig 5, 6 show a retracted, i.e. straight position.  Fig 7A, 7B shows an extended position where the leg is bent).
For claim 6, Farritor discloses the micro robotic imaging device of claim 5, wherein when the legs are disposed in the retracted position, the micro robotic imaging device is configured to pass through a surgical cannula for selectively positioning the micro robotic imaging device within the patient's body ([0168] describes inserting the device through a trocar.  Merriam-Webster Dictionary defines trocar as: a sharp-pointed surgical instrument 
For claim 7, Farritor discloses the micro robotic imaging device of claim 5, wherein when the legs are disposed in the extended position, the legs are movable relative to the housing to enable the micro robotic imaging device to crawl (walking components [0127] implemented with e.g. manipulator arms 80; fig 5, 6; [0154-0157]).
For claim 8, in the above embodiment, Farritor does not disclose the micro robotic imaging device of claim 1, wherein a first leg of the legs includes a foot configured to grasp tissue.  Farritor teaches in an alternative embodiment at [0153] describes an operational component, i.e. graspers 450, e.g. as seen in fig 23A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure a camera (16; fig 1) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing” because Farritor allows for “embodiments disclosed herein are capable of modifications in various obvious aspects, all without departing from the spirit and scope of the various inventions” [0013].
For claim 9, Farritor discloses the micro robotic imaging device of claim 8, wherein the foot is movable relative to the first leg ([0154] describes the operational component has also including an arm or a positioning component]).
For claim 10, modified Farritor as in claim 8 discloses the micro robotic imaging device of claim 9, wherein the foot includes a first arm (the exemplary grasper is implemented with two opposing arm appendages as seen in fig 23A).
For claim 11, 
Farritor discloses 
a micro robotic imaging system (mobile robotic device 10; fig 2, 9B; [0113, 0167, 0193-0195] describes a wireless mobile robot) for capturing 
a remote console ([0167] describes a wireless capability with an external control component [0193-0195]); and 
a micro robotic imaging device (mobile robotic device 10; figs 2, 9B) in communication with the remote console, the micro robotic imaging device including: 
a housing (fig 2) defining a longitudinal axis;
The above embodiment of Farritor does not explicitly disclose:
legs movably coupled to the housing to enable the micro robotic imaging device to crawl through the patient's body cavity, wherein each leg is coupled to the housing by a polyaxial pivot that enables pivoting movement of each respective leg through multiple planes, the planes being transverse to one another.  Farritor teaches in an alternative embodiment including walking components [0127] implemented with e.g. manipulator arms 80; fig 5, 6; [0154-0157] describes the appendage with multiple joints flexing in multiple transverse planes, including a shoulder joint [0008].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure legs coupled to the housing, e.g. as claimed, because Farritor allows for “embodiments disclosed herein are capable of modifications in various obvious aspects, all without departing from the spirit and scope of the various inventions” [0013, 0115-0116];
a camera coupled to the housing and positioned to pivot away from the longitudinal axis of the housing in multiple directions, wherein at least some of the multiple directions are defined in different planes that are 
For claim 12, modified Farritor as in claim 11 discloses the micro robotic imaging system of claim 11, wherein the remote console and the micro robotic imaging device are wirelessly coupled ([0167] describes a wireless capability with an external control component [0193-0195]).
For claim 13, modified Farritor as in claim 11 discloses the micro robotic imaging system of claim 12, wherein the remote console is actuatable to operate the micro robotic imaging device ([0167] describes a wireless capability with an external control component [0193-0195]).
For claim 14, Farritor discloses the “micro robotic imaging system of claim 11, further comprising a surgical cannula, wherein the micro robotic imaging device is configured to pass through the surgical cannula” ([0168]).
For claim 15, Farritor discloses the micro robotic imaging system of claim 14, wherein the legs are movable between a retracted position and an extended position, wherein in the retracted position, the micro robotic imaging device can pass through the surgical cannula, and wherein in the extended position, the micro robotic imaging device 
For claim 21, 
Farritor discloses 
a “micro robotic imaging system (mobile robotic device 10; fig 2, 9B; [0113, 0167, 0193-0195] describes a wireless mobile robot) comprising: 
a remote console ([0167] describes a wireless capability with an external control component [0193-0195]); and 
a micro robotic imaging device (mobile robotic device 10; figs 2, 9B) in communication with the remote console, the micro robotic imaging device including: 
a housing (fig 2) defining a longitudinal axis;
The above embodiment does not disclose:
legs movably coupled to the housing to enable the micro robotic imaging device to crawl through the patient's body cavity, wherein each leg is coupled to the housing by a polyaxial pivot that enables pivoting movement of each respective leg through multiple planes, the planes being transverse to one another.  Farritor teaches in an alternative embodiment including walking components [0127] implemented with e.g. manipulator arms 80; fig 5, 6; [0154-0157] describes the appendage with multiple joints flexing in multiple transverse planes, including a shoulder joint [0008].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure legs coupled to the housing, e.g. as claimed, because Farritor allows for “embodiments disclosed herein are capable of modifications in various obvious aspects, all without 
a camera coupled to the housing and positioned to pivot relative to the longitudinal axis of the housing in multiple directions, wherein at least some of the multiple directions are defined in different planes that are transverse to one another.  Farritor at [0150] describes a camera can be moved with respect to the robotic device, and [0152] describes the camera can be disposed anywhere on the robotic device, e.g. on the end of the articulating manipulator arm 80 with a shoulder joint as disclosed above which allows for pivoting of the camera in the claimed directions).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment of Farritor in order to configure a camera coupled to the housing, e.g. as claimed, because Farritor allows for “embodiments disclosed herein are capable of modifications in various obvious aspects, all without departing from the spirit and scope of the various inventions” [0013, 0115-0116].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farritor as applied to claim 15 above, and further in view of Iddan et al. US2003/0013938.
For claim 16, Farritor does not disclose the micro robotic imaging system of claim 15, further comprising a grasper configured to pass the micro robotic imaging device through the surgical cannula and selectively position the micro robotic imaging device within the patient's body cavity.  Iddan teaches a method of delivering a capsule into a body cavity using a clamp (fig 4; [0020]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Iddan into the invention of Farritor in order to configure further comprising a grasper configured to pass the micro robotic imaging device through the surgical cannula and selectively position the .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                         
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795